Citation Nr: 1000269	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  05-09 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Whether the was clear and unmistakable error (CUE) in an 
October 1986 rating decision which denied service connection 
for a left knee disability.  

2.  Entitlement to an effective date earlier than July 9, 
2003, for the grant of service connection for a left knee 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from October 1977 to July 
1986.  

By rating action in October 1986, the RO denied service 
connection for a left knee disability.  The Veteran was 
notified of this decision and did not appeal.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a July 2004 decision by the RO 
which granted service connection for residuals of a left knee 
injury and assigned a 20 percent evaluation; effective from 
May 21, 2004.  Thereafter, the Veteran disagreed with the 
effective date assigned.  By rating action in January 2005, 
the RO assigned an earlier effective date of July 9, 2003, 
the date of receipt of the Veteran's request to reopen his 
claim.  38 C.F.R. § 3.400(q)(2),(r).  In April 2006, a 
hearing was held at the RO before the undersigned member of 
the Board.  

In February 2007, the Board denied an effective date earlier 
than July 9, 2003 for the grant of service connection, and 
the Veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (hereinafter, "the Court").  
In a March 2009 Memorandum Decision, the Court vacated the 
February 2007 Board decision, and remanded the appeal to 
address the Veteran's claim of clear and unmistakable error 
(CUE) in the October 1986 rating decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.  

REMAND

As a result of the Order of the Court, the Board has been 
directed to undertake action consistent with the Memorandum 
decision.  

During the pendency of this appeal, the Veteran raised the 
issue of CUE in an October 1986 rating decision which denied 
service connection for a left knee disability.  At the Travel 
Board hearing in April 2006, subsequent to the October 2005 
RO decision which denied the CUE claim, the Veteran continued 
to assert that the 1986 rating decision was clearly 
erroneous, and that the effective date of the grant of 
service connection should be from the date of his original 
claim in June 1986.  

In its March 2009 decision, the Court found the Board had 
jurisdiction over the CUE claim.  In light of this, and since 
the CUE claim is inextricably intertwined with the issue of 
entitlement to an earlier effective date for the grant of 
service connection for a left knee disability, the Veteran 
should be issued a supplemental statement of the case that 
addresses the CUE claim to ensure full compliance with due 
process requirements.  

Accordingly, the claim is REMANDED for the following action:  

The Veteran and his representative should 
be furnished an supplemental statement of 
the case that includes the issue of 
whether there was CUE in an October 1986 
rating decision which denied service 
connection for a left knee disability.  
Thereafter, the Veteran and his 
representative should be given an 
opportunity to respond, after which the 
case should be returned to the Board for 
further appellate consideration.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The Veteran need take no action unless otherwise 
notified.  The Veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  




____________________________________________
MICHAEL KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

